DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0243458 (Shatalov et al.).
Regarding claim 1, Shatalov et al. disclose a dual-purpose sterilization box, comprising: an outer box set comprising an inner box and a housing space, said housing space defined in said inner box (fig. 17, element 68); and a sterilization light source module set in said outer box set, said sterilization light source module comprising a plurality of sterilization light source elements on side walls of the inner box on different sides of said housing space adapted for emitting a sterilization light into said housing space (‘The ultraviolet radiation emitters 12 can be located between the inner ultraviolet radiation transparent enclosure 66 and the outer ultraviolet radiation reflective wall 68.’ P 117).
Shatalov et al. does not disclose the inner box including a plurality of through holes corresponding to the light source elements.  However, it is common in the art to include through holes for wires supplying power to reach the emitters.
Regarding claim 2, Shatalov et al. discloses the dual-purpose sterilization box as claimed in claim 1, further comprising at least one light guide box for placing in said housing space, each said light guide box comprising a sterilization space, a light emitting surface formed on a side wall thereof near the periphery of said sterilization space and a light incident portion formed on a side wall surface thereof far away from said light emitting surface, said light incident portion facing said through holes of said inner box for allowing said sterilization light source elements to emit said sterilization light through said through holes onto said light incident portion, said light emitting surface being adapted to project said sterilization light into said sterilization space (fig. 17, element 66).
The light guide box of Shatlov et al. does not explicitly disclose an opening in communication with said sterilization space.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to include an opening so that items to be sterilized could be placed into and removed from the space.
Regarding claim 4, Shatalov et al. disclose the claimed invention except for the number of said at least one light guide box is two, each said light guide box comprising an abutting portion located on an outer side thereof, the two said light guide boxes being arranged side by side with the abutting portions thereof abutted against each other.  However, adding a second light guide box abutting the first is within the skill of a person having ordinary skill in the art and would have been obvious to do so if sterilization of multiple objects that should not interact was desired.
Regarding claim 5, Shatalov et al. discloses the dual-purpose sterilization box as claimed in claim 1, wherein each said sterilization light source element is a ultraviolet light source element (‘ultraviolet radiation emitters’ P 117).
Regarding claim 6, Shatalov et al. discloses the dual-purpose sterilization box as claimed in claim 1, further comprising a circuit controller set in outer box set and electrically connected to said sterilization light source module for controlling said sterilization light source module to emit said sterilization light (‘a control system for controlling ultraviolet radiation generated by the at least one ultraviolet radiation source using one of a plurality of selectable operating configurations and a set of current conditions’ P 10).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shatalov et al. as applied to claim 2 above, and further in view of US 2021/0060191 (Dunham et al.).
Regarding claim 3, Shatalov et al. discloses the dual-purpose sterilization box as claimed in claim 2, wherein said light guide box is made of a UVC band light guide and transparent material (‘The inner ultraviolet radiation transparent enclosure 66 allows ultraviolet radiation emitted from ultraviolet radiation emitters 12 to reach items 56 located within the storage area 254.’ P 117, and ‘ultraviolet radiation source 1058C can produce an emission with a peak wavelength within the UV-C spectrum’ P 140).
Shatalov et al. does not disclose said light incident portion is a microstructure; each said sterilization light source element is configured to emit said sterilization light to said microstructure.  However, Dunham et al. discloses a sterilization apparatus with a light guide comprising a microstructure (fig. 4A-C, elements 82 and 84, wherein ‘In embodiments, the light guide 68A1 includes projections 82 extending outward from the contact surface 78, recesses 84 extending inward into the thickness 76 of the light guide 68A1 from the contact surface 78, or both projections 82 and recesses 84.’ P 71).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Shatalov et al. to include the microstructure of Dunham et al. to cause the ultraviolet light to enter the sterilization space, as disclosed by Dunham et al. (‘The projections 82 and the recesses 84 disrupt the internal reflection of the ultraviolet radiation 58 within the light guide 68A1, and a portion of the ultraviolet radiation 58 transmits through the contact surface 78 through the projections 82 and recesses 84 to enter the interior chamber 50 of the base 48.’  P 71).
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the dual-purpose sterilization box as claimed in claim 1, wherein said outer box set further comprises an upper box and a lower box; said inner box is placed in said lower box; said sterilization light source elements of said sterilization light source module are arranged between said lower box and said inner box.
The closest prior arts of record are US 8,378,323 (Spann et al.) and US 2005/0017196 (Fenc).  Spann et al. discloses a sterilization box including an upper box and a lower box, with radiation light source modules between a lower box and shelf (fig. 4 especially), but no inner box.  Fenc discloses a sterilization box with inner and lower boxes and light source modules between them (boxes 24 and 70, light sources 72a,b and 74a,b), but no upper box.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881